DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 08/26/2022.  The applicant(s) amended claims 1, 5-7, 9, 11, 15, and 19-20 and canceled claims 4, 14, and 18.
The Examiner withdraws the 35 USC 101 Rejections in accordance with the applicant’s amendments.

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.

Regarding the independent claims 1 and 15, the Applicant argues, “Portions of Reshef cited by the Examiner references frequencies of words and segment scoring. However, Reshef does not necessarily describe monitoring the change of scoring over time. Monitoring frequency is not the same as monitoring change in frequency between segments e.g., over time. Hence, the cited references at least fail to disclose or teach the "conversion score", much less "the at least point is determined based on change over time in the calculated conversation score for each unit time period" as recited in claims 1 and 15. As such, at least these noted features provide a distinction over the cited references.” (Remarks: pg. 9) The Examiner respectfully disagrees.
First, the Examiner notes that the claims do not recite “monitoring the change of scoring over time.” In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., monitoring the change of scoring over time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, considering the prior art as a whole, Rashef teaches the features oof displaying segments of a conversation, respective topic classifications of the segments (which are based on scoring), and speakers in the conversation (par. 0034; ‘The system thus segments recorded conversations such that each segment is classified as belonging to a particular topic in the optimal set (or to no topic when there was no topic that matched a given chunk or sequence of chunks). It can then output the distribution of the segments and respective classifications of the segments into topics over the duration of the conversation. In one embodiment, which is shown in FIG. 4, the output takes the form of a timeline display, which graphically illustrates the respective classifications and durations of the segments during the recorded conversation. The timeline may also show which of the speakers was speaking at each time during the recorded conversation.’). This output display is monitoring changes of scoring over time and a user is able to determine a point at which a trend of conversation changes based on the display. Therefore, the arguments are not persuasive.

Claim Rejections - 35 USC § 102
Claim(s) 1, 3, 5-9, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reshef et al. (US 20180239822 A1).

Regarding claims 1 and 15, Reshef teaches:
“obtaining conversation data indicating content that users communicate in a specified period of time, the specified period of time including a plurality of unit time periods” (par. 0011; ‘A recorded conversation from the corpus is segmented using the derived topics into a plurality of segments, such that each segment is classified as belonging to a particular topic in the optimal set, and a distribution of the segments and respective classifications of the segments into the topics over a duration of the recorded conversation is outputted.’; par. 0016; ‘In a disclosed embodiment, displaying the distribution includes presenting a timeline that graphically illustrates the respective classifications and durations of the segments during the recorded conversation.’); and
“determining at least one point at which a trend of conversation has changed in the specified period, based on at least one of number of uttered words or characters, number of speakers, and frequency of utterances of positive words or negative words, which are determined for each of the plurality of unit time periods based on the obtained conversation data” (par. 0019; ‘A processor is configured to compute respective frequencies of occurrence of multiple words in each of a plurality of chunks in each of the recorded conversations, and to derive autonomously, based on the frequencies of occurrence of the words over the conversations in the corpus, an optimal set of topics to which the chunks can be assigned such that the optimal set maximizes a likelihood that any given chunk will be assigned to a single topic in the set, and to segment a recorded conversation from the corpus, using the derived topics into a plurality of segments, such that each segment is classified as belonging to a particular topic in the optimal set, and to output a distribution of the segments and respective classifications of the segments into the topics over a duration of the recorded conversation.’);
And
“calculating a conversation score for each unit time period based on the number of uttered words or characters for each unit time period, the number of speakers for each unit time period, and the frequency of utterances of positive words or negative words for each unit time period” (par. 0034; ‘It can then output the distribution of the segments and respective classifications of the segments into topics over the duration of the conversation. In one embodiment, which is shown in FIG. 4, the output takes the form of a timeline display, which graphically illustrates the respective classifications and durations of the segments during the recorded conversation. The timeline may also show which of the speakers was speaking at each time during the recorded conversation’; par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).,
“wherein in the determining, the at least one point is determined based on change over time in the calculated conversation score for each unit time period”(Reshef: par. 0034; ‘It can then output the distribution of the segments and respective classifications of the segments into topics over the duration of the conversation. In one embodiment, which is shown in FIG. 4, the output takes the form of a timeline display, which graphically illustrates the respective classifications and durations of the segments during the recorded conversation. The timeline may also show which of the speakers was speaking at each time during the recorded conversation’).

Regarding claims 3 (dep. on claim 1) and 17 (dep. on claim 15), Reshef further teaches:
“wherein in the determining, the at least one point is determined based on at least one of change over time in the number of uttered words or characters for each unit time period, change over time in the number of speakers for each unit time period, and change over time in the frequency of utterances of positive words or negative words for each unit time period” (par. 0061; ‘The score is based on the words appearing in the chunk as compared to the frequency of occurrence of each of the words in each of the topics.’).

Regarding claim 5 (dep. on claim 1), Reshef further teaches:
“wherein in the calculating, the conversation score for each unit time period is calculated by summing a first score based on the number of uttered words or characters for each unit time period, a second score based on the number of speakers for each unit time period, and a third score based on the frequency of utterances of positive words or negative words for each unit time period” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Regarding claims 6 (dep. on claim 1), Reshef further teaches:
“wherein in the calculating, the conversation score for each unit time period is calculated by summing a first score based on the number of uttered words or characters for each unit time period and a second score based on the number of speakers for each unit time period and multiplying the sum value by a third score based on the frequency of utterances of positive words or negative words for each unit time period” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Regarding claim 7 (dep. on claim 1), Reshef further teaches:
“wherein in the determining, the at least one point is determined based on a frequency distribution of slopes of a graph representing change over time in the calculated conversation score for each unit time period” (Reshef: par. 0074; ‘Based on the topic scores, processor 36 attempts to classify the chunk into a topic, at a score checking step 98.’ It would be obvious to use the topic scores per chunk and generate a graph that shows scores over time in order to provide visual feedback.).

Regarding claim 8 (dep. on claim 7), Reshef further teaches:
“wherein in the determining, time points corresponding to the slopes included in a specified proportion, in which the appearance frequencies are lowest of all the slopes, are determined as the at least one point, based on the frequency distribution” (Reshef: par. 0070; ‘Thus, words that are distinctively associated with a given topic i will have relatively high values of p.sub.i,j, while other words will have much lower values.’).

Regarding claim 9 (dep. on claim 1), Reshef further teaches:
“wherein in the determining, time points corresponding to a specified number of slopes, absolute values of which are largest among the slopes of a graph representing change over time in the calculated conversation score for each unit time period, are determined as the at least one time point” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).



Claim Rejections - 35 USC § 103
Claims 2, 10, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reshef in view of Denoue et al. (20170371496 A1).

Regarding claims 2 (dep. on claim 1) and 16 (dep. on claim 15), Reshef further teaches the sections in claim 1.
However, Reshef does not expressly teach:
“generating, for each of sections defined by dividing the specified period at the at least one determined point, a summary into which the content of conversation is summarized based on conversation data for a corresponding section.”
Denoue teaches:
 “generating, for each of sections defined by dividing the specified period at the at least one determined point, a summary into which the content of conversation is summarized based on conversation data for a corresponding section” (par. 0028; ‘In example implementations, presenting a separate summary for each topic makes it easier to skim the meeting.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reshef’s topic segmentation by incorporating Denoue’s presenting a separate summary for each topic such that a user can very quickly get the gist of a meeting. (Denoue: par. 0021)


Regarding claim 10 (dep. on claim 2), the combination of Reshef in view of Denoue further teaches:
“outputting the generated summary for each section” (Denoue: par. 0028; ‘In example implementations, presenting a separate summary for each topic makes it easier to skim the meeting.’).

Regarding claim 19 (dep. on claim 16), the combination of Reshef in view of Denoue further teaches:
“wherein in the calculating, the conversation score for each unit time period is calculated by summing a first score based on the number of uttered words or characters for each unit time period, a second score based on the number of speakers for each unit time period, and a third score based on the frequency of utterances of positive words or negative words for each unit time period” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Regarding claim 20 (dep. on claim 16), Reshef further teaches:
“wherein in the calculating, the conversation score for each unit time period is calculated by summing a first score based on the number of uttered words or characters for each unit time period and a second score based on the number of speakers for each unit time period and multiplying the sum value by a third score based on the frequency of utterances of positive words or negative words for each unit time period” (Reshef: par. 0073; ‘The topic score s.sub.i for any given topic i can be computed simply by summing the word scores of the words occurring in the chunk, i.e., given a series of words t.sub.1, . . . , t.sub.n, in a given chunk, the topic score for topic i computed for this chunk at step 96 will be:’).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reshef in view of Dwyer et al. (US 20150195406 A1).

Regarding claim 11 (dep. on claim 1), Reshef teaches conversation scores over time.
However, Reshef does not expressly teach a heat map, as in:
“creating a heat map that visualizes the change over time in the conversation score for each unit time period”; and
“outputting the generated heat map, associating the heat map with a conversation list in which the contents remarked by each user in the specified period are organized in chronological order.”
Heat-map style graphs/visuals are well-known in the art, as taught by Dwyer (par. 0082; ‘Audio conversations are ingested by the system along with call metadata and speech-to-text transcription is performed to generate a transcript that is analyzed using a set of linguistic and acoustic rules to look for certain key words, phrases, topics, and acoustic characteristics.’; par. 0123; ‘Referring to FIG. 3, another style of dashboard is presented to examine scores, the explorer. Explorer provides a `heat-map` style summary of any score and its contributing indicators or score components.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the topic scores taught by Reshef by incorporating the heat-map style visualization of scores as taught by Dwyer, thus performing in a similar manner. The combination is merely another style for examining scores. (Dwyer: par. 0123)

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reshef in view of Denoue as applied to claim 11 above, and further in view of Denoue.

Regarding claim 12 (dep. on claim 11), the combination of Reshef in view of  Dwyer further does not expressly teach:
“wherein in the outputting, an icon indicating that the trend of conversation changed is added at a position over the heat map corresponding to the determined at least one point”
Denoue teaches:
“wherein in the outputting, an icon indicating that the trend of conversation changed is added at a position over the heat map corresponding to the determined at least one point” (Denoue: par. 0032; ‘Further, other indications can be used (e.g., shape, size, etc.) depending on the desired implementation, and also a halo can be substituted for other indications (e.g., highlight, audio cue, graphical icon indicators, etc.), depending on the desired implementation’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reshef’s topic segmentation by incorporating Denoue’s indicators such that a user can very quickly get the gist of a meeting. (Denoue: par. 0021)

Regarding claim 13 (dep. on claim 11), the combination of Reshef in view of Denoue and Dwyer further teaches:
“receiving a designation of a position over the outputted heat map and outputting, in response to the reception of the designation, a summary for the section corresponding to the position” (Denoue: par. 0028; ‘In example implementations, presenting a separate summary for each topic makes it easier to skim the meeting.’ The position is just a point in time. The combination of prior art would be capable of outputting a summary based on a position over a heat map.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/           Examiner, Art Unit 2658